      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                           CIVIL ACTION


   VERSUS                                                            NO. 18-7465


   JOHN C. BENTON, et al.                                            SECTION: “G”(5)



                                      ORDER AND REASONS

      Before the Court is Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk’s (collectively,

“Plaintiffs”) “Motion to Exclude or Limit the Testimony Under Daubert Standards of Mr. Richard

Baratta.” 1 In the instant motion, Plaintiffs seek to exclude Dr. Richard Baratta (“Baratta”), a

biomechanical engineer, from providing expert testimony at trial. 2 Defendants John C. Benton

d/b/a Q & M Motor Transports, Mark Ingle, and Northland Insurance Company (collectively,

“Defendants”) oppose the motion. 3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court grants the motion in part and denies the

motion in part.

                                         I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Defendants in this Court, seeking

recovery for injuries and property damages that Plaintiffs allegedly sustained in an automobile




       1
           Rec. Doc. 99.

       2
           See id.; Rec. Doc. 99-1.

       3
           Rec. Doc. 103.


                                                1
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 2 of 18




accident. 4 According to the Complaint, on August 9, 2017, Plaintiff Wayland Collins was

operating a vehicle on Interstate 10 and, while exiting onto Interstate 510, he collided with an 18-

wheeler driven by Defendant Mark Ingle. 5 Plaintiffs allege that Defendant Mark Ingle was turning

onto Interstate 510 and negligently misjudged his clearance, resulting in the motor-vehicle

incident at issue. 6 Plaintiffs further allege that Defendant Mark Ingle was cited for an “improper

lane change.” 7 Plaintiffs bring a negligence claim against Defendant Mark Ingle and Defendant

Q & M Transport, who is allegedly Defendant Mark Ingle’s principal under the doctrine of

respondeat superior. 8 Plaintiffs also bring claims against Defendant Northland Insurance

Company, who purportedly insured the 18-wheeler operated by Defendant Mark Ingle. 9

      On November 13, 2018, the Court issued a scheduling order setting this case for trial on

October 21, 2019. 10 On June 11, 2019, approximately 10 months after the filing of the Complaint,

all parties jointly moved to continue the October 21, 2019 trial date and the accompanying

deadlines because Plaintiffs had recently underwent surgery and were in the process of being

treated by several physicians. 11 On June 17, 2019, this Court granted the parties’ motion for a

continuance because Plaintiffs appeared to not have reached maximum medical recovery at that




       4
           Rec. Doc. 1 at 3.

       5
           Id.

       6
           Id.

       7
           Id. at 4.

       8
           Id. at 5.

       9
           Id.

       10
            Rec. Doc. 17.

       11
            Rec. Doc. 23.


                                                 2
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 3 of 18




time. 12 Thereafter, the Court issued a new scheduling order setting this case for trial on January

27, 2020. 13

      On November 26, 2019, Plaintiffs filed the instant motion seeking to exclude Baratta from

providing expert testimony at trial. 14 On November 26, 2019, Defendants filed an opposition to

the instant motion. 15 On December 30, 2019, Plaintiffs moved to extend the time to amend

pleadings in order to add several defendants to this litigation. 16 On January 9, 2020, the Court

granted Plaintiffs’ motion to extend the time to amend pleadings in order to add several

defendants to this litigation. As a result, all deadlines in this matter were continued. 17 The Court

issued a new scheduling order setting this case for trial on April 12, 2021. 18

                                     II. Parties’ Arguments

A.    Plaintiffs’ Arguments in Support of the Motion

      Plaintiffs make four principal arguments in support of the instant motion. 19 First, Plaintiffs

argue that Baratta relies on insufficient facts and data. 20 Plaintiffs contend that Baratta “almost

exclusively relied on documentary evidence to prepare his report.” 21 Baratta allegedly “reviewed



        12
             Rec. Doc. 25.

        13
             Rec. Doc. 27.

        14
             Rec. Doc. 99.

        15
             Rec. Doc. 103.

        16
             Rec. Doc. 164.

        17
             Rec. Doc. 178.

        18
             Rec. Doc. 197.

        19
             Rec. Doc. 99-1.

        20
             Id. at 7.

        21
             Id. at 8.


                                                 3
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 4 of 18




the [motor-vehicle] crash reports, officer body camera, photographs of the vehicles, medical

records, insurance and appraisal records[,] and MRI films of the Plaintiffs.” 22 Yet Plaintiffs

provide a list of investigative tasks that Baratta did not conduct. 23 These tasks include, but are not

limited to, (1) considering each vehicle’s speed when the subject collision occurred and (2)

interviewing the relevant 18-wheeler driver. 24 In short, Plaintiffs contend that Baratta did not

perform any first-hand investigation with respect to the subject collision. 25

      Second, Plaintiffs argue that Baratta’s methodology is unreliable. 26 Plaintiffs contend that

Baratta’s “entire analysis is based on the forces present in a ‘sideswipe.’” 27 Plaintiffs represent

that Baratta relies on an unreliable study completed in 2001. 28 The 2001 study allegedly

concluded that “the compressive forces on the spine present in a sideswipe accident . . . are less

than the compressive forces on the spine from sitting and walking.” 29 Plaintiffs represent that

Baratta relies upon the 2001 study’s conclusion in this case to conclude the subject collision

“could not have caused any real physical damage to the occupants of the vehicle.” 30 Plaintiffs

conclude that Baratta’s conclusion is “an intellectual leap that strains credibility.” 31


        22
             Id.

        23
             Id.

        24
             Id.

        25
             Id. at 9.

        26
             Id.

        27
             Id.

        28
             Id. at 9, 11.

        29
             Id. at 9.

        30
             Id.

        31
          Id. In addition, Plaintiffs argue that Baratta ignores “the lateral forces and ignores the position of the
        Plaintiffs[’] bodies upon impact.” Id. at 14.


                                                        4
       Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 5 of 18




      Third, Plaintiffs argue that Baratta is not qualified to provide medical causation testimony. 32

Plaintiffs represent that Baratta reached the following conclusions involving medical causation:

        1. During the sideswipe, vehicle dynamics would be limited to rocking on the
           suspension system with a peak lateral occupant acceleration within the range
           experience during activities of daily living. There would be no measurable
           longitudinal delta-V as a result of this accident.

        2. The dynamics of the accident would contribute to spinal compressive loading
           well within the range experienced during routine activities of daily living.

        3. The mechanisms associated with the structural disc changes were not present
           in this accident; therefore, disc bulging and herniation of the cervical or lumbar
           regions would not be consistent with the dynamics of the Nissan in the subject
           accident. 33

      Plaintiffs maintain that the conclusions quoted above exit the biomechanical engineering

field and enter the medical field. 34 Plaintiffs cite and explain multiple district court opinions

stating that biomechanical engineers cannot provide medical causation testimony. 35 Plaintiffs

note that another judge in the Eastern District of Louisiana recently excluded Baratta from

providing medical causation testimony. 36 For these reasons, Plaintiffs conclude that Baratta “must

be precluded from offering any testimony that discusses injuries caused by Plaintiff[s], any

testimony or opinion as to the medical causation of [Plaintiffs’] injuries, or any medical reference

in general.” 37


        32
             Id. at 7, 11.

        33
          Id. at 7. Plaintiffs list several other conclusions or statements that supposedly exit the biomechanical
        engineering field and enter the medical field. See, e.g., Rec. Doc. 99-1 at 10–11. Furthermore, Plaintiffs
        represent that Baratta’s testimony is in direct contrast to Defendants’ own IME physician, Dr. Everett
        Robert, who is an expert Neurosurgeon. Id. at 13.
        34
           Id. at 14. Plaintiffs also note that Baratta is neither a medical doctor nor licensed to practice medicine in
        any state. Id. at 15.

        35
             Id. at 16–23.

        36
             Id. at 19.

        37
             Id. at 17–18. Plaintiffs also state that Baratta has been excluded in other jurisdictions because his
                                                          5
       Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 6 of 18




      Finally, Plaintiffs argue that Baratta’s testimony will not assist the jury in this matter.38

Plaintiffs maintain that Baratta’s testimony will merely confuse the jury because this case entails

only a simple motor-vehicle collision. 39

B.    Defendants’ Arguments in Opposition to the Motion

      Defendants make three principal arguments in opposition to the instant motion. 40 First,

Defendants argue that Baratta is qualified to provide the opinions in his expert report. 41

Defendants contend that Baratta is a “qualified expert in the fields of traffic accident

reconstruction and biomedical engineering with an emphasis in the biomechanics of human

injury.” 42

      In support, Defendants first point to Baratta’s academic achievements. 43 Defendants state

that Baratta obtained a B.S. and M.S. in biomedical engineering from Tulane University. 44

Defendants additionally state that Baratta is “a Certified Accident Reconstructionist [], a Bosch

Certified Crash Data Retrieval Technician and Analyst, and a Registered Professional Engineer

in eleven [] states, including Louisiana.” 45 Defendants note that Baratta has authored or co-

authored 100 scientific journal articles and more than 150 additional publications in “various



        education and experience do not qualify him to give opinion testimony on medical causation. Id. at 23.

        38
             Id. at 24.

        39
             See id. at 26.

        40
             Rec. Doc. 103.

        41
             Id. at 5.

        42
             Id.

        43
             Id.

        44
             Id.

        45
             Id.


                                                       6
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 7 of 18




book chapters, proceedings, and transactions.” 46

      Defendants subsequently point to Baratta’s work experience as a biomechanical engineer. 47

He worked in the “Bioengineering Laboratory” at the Louisiana State University School of

Medicine from 1988 to 2004. 48 Baratta joined Rimkus Consulting Group in 2005 to work as a

“consultant in Accident Reconstruction and Injury Biomechanics.” 49 There, he applies his

“knowledge of physics . . . to help others understand the mechanical behavior of tissues when

exposed to external forces as would occur in a vehicle accident.” 50 He has “offered expert witness

testimony regarding accident reconstruction and injury causation in more than one hundred trials

in [his] career.” 51 Defendants conclude that the purported facts enumerated above demonstrate

that Baratta is qualified to testify as an expert biomechanical engineer. 52

      Second, Defendants argue that Baratta’s methodology is reliable for the following

reasons. 53 He conducted a “biomechanical analysis of the accident in question, in which he

calculated the forces and accelerations exerted on the plaintiffs’ bodies in the subject collision

and compared those forces to the forces that are experienced in everyday activities.” 54 Baratta

deemed the subject accident a sideswipe collision—which resulted in “limited rocking on the


       46
            Id.

       47
            Id.

       48
            Id. at 5–6.

       49
            Id. at 6.

       50
            Id.

       51
            Id. (internal citation and quotation marks omitted).

       52
            Id. at 7.

       53
            Id.

       54
            Id.


                                                           7
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 8 of 18




suspension system of plaintiffs’ vehicle.” 55 Baratta stated that the impact force to Plaintiffs’

spines during the subject collision was less than the impact to one’s spine when “plopping into

an office chair, bending over, running, or lifting a small child.” 56 He then concluded that “any

structural damage or aggravation to the condition of plaintiffs’ spines was unlikely a result of the

subject accident.” 57

      Baratta cited approximately 40 biomechanical studies—related to human motion and injury

mechanisms—to reach the conclusions in his expert report. 58 Those 40 studies form the basis of

Baratta’s methodologies, data, calculations, and injury mechanisms within his analysis. 59 His

methodologies are “peer-reviewed, repeatable, well-accepted and established within the field of

biomechanics.” 60 Defendants point to multiple district court opinions finding that Baratta’s

methodologies are reliable under Rule 702. 61 Pointing to the purported facts listed above,

Defendants conclude that Baratta’s methodologies are reliable. 62

      Finally, Defendants argue that Baratta’s testimony is not medical causation testimony. 63

Defendants contend that Baratta “relied upon the medical findings and diagnoses provided by




        55
             Id. at 8.

        56
             Id. at 9.

        57
             Id.

        58
             Id. at 8.

        59
             Id. at 9.

        60
             Id. at 10.

        61
             Id. at 13–15.

        62
             Id. at 11.

        63
             Id. at 12.


                                                 8
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 9 of 18




[Plaintiffs’] treating physicians as the starting point of [his] biomechanics analysis.” 64

                                             III. Legal Standard

      The district court has considerable discretion to admit or exclude expert testimony under

Federal Rule of Evidence 702. 65 Rule 702 states that a witness “qualified as an expert by

knowledge, skill, experience, training or education,” may provide expert testimony when

“scientific, technical or other specialized knowledge will assist the trier of fact to understand the

evidence or to determine a fact in issue.” 66 For the testimony to be admissible, Rule 702

establishes the following requirements:

      (1) the testimony must be based upon sufficient facts or data,

      (2) the testimony must be the product of reliable principles and methods, and

      (3) the expert must reliably apply the principles and methods to the facts of the case. 67

      In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court held that Rule 702

requires the district court to act as a “gatekeeper” to ensure that “any and all scientific evidence

admitted is not only relevant, but reliable.” 68 The court’s gatekeeping function mostly involves a

two-part inquiry.

      First, the Court must determine whether the expert testimony is reliable—which requires



       64
          Id. Defendants also argue that “recent rulings and jurisprudential trends support the admission of
       biomechanical engineer testimony because it is relevant and will assist the jury.” Id. at 15. Defendants note
       that Louisiana’s state courts have allowed biomechanical testimony. Id. Defendants also note that another
       district judge in the Eastern District of Louisiana recently allowed force of impact testimony. Id. at 17.
       65
         See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 138–39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d
       358, 371 (5th Cir. 2000).

       66
            Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

       67
            Fed. R. Evid. 702.

       68
         Daubert, 509 U.S. at 589; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) (clarifying that
       the court’s gatekeeping function applies to all forms of expert testimony).


                                                        9
     Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 10 of 18




an assessment of whether the expert testimony’s underlying reasoning or methodology is valid. 69

The court’s inquiry into the reliability of expert testimony is flexible and fact-specific. 70 The aim

is to exclude expert testimony based merely on subjective belief or unsupported speculation. 71

Second, the court must determine whether the expert’s reasoning or methodology “fits” the facts

of the case and whether it will assist the trier of fact in understanding the evidence. 72 The second

inquiry primarily analyzes whether the expert testimony is relevant. 73

      Yet a court’s role as a gatekeeper does not replace the traditional adversary system. 74 A

“review of the caselaw after Daubert shows that the rejection of expert testimony is the exception

rather than the rule.” 75 “Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” 76 “As a general rule, questions relating to the bases and sources



       69
          See Daubert, 509 U.S. at 589. The party offering the testimony has the burden to establish reliability by
       a preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998)
       (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717 (3d Cir. 1994)).

       70
         Seatrax, 200 F.3d at 372. Furthermore, in Daubert, the Court identified a number of factors that are useful
       in analyzing reliability of an expert’s testimony: (1) whether the theory has been tested; (2) whether the
       theory has been subject to peer review and publication; (3) any evaluation of known rates of error; (4)
       whether standards and controls exist and have been maintained with respect to the technique; and (5) general
       acceptance within the scientific community. See Daubert, 509 U.S. at 592–94. In Kumho Tire Co. v.
       Carmichael, the Supreme Court emphasized that the test of reliability is “flexible” and that Daubert’s list
       of specific factors does not necessarily nor exclusively apply to every expert in every case. Kumho Tire,
       526 U.S. at 142. The overarching goal “is to make certain that an expert, whether basing testimony on
       professional studies or personal experience, employs in the courtroom the same level of intellectual rigor
       that characterizes the practice of an expert in the relevant field.” Id. at 152.

       71
            See Daubert, 509 U.S. at 590.

       72
            See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.

       73
            See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.

       74
            See Daubert, 509 U.S. at 596.

       75
            Fed. R. Evid. 702 advisory committee’s note, “2000 Amendments.”

       76
            Daubert, 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)).


                                                        10
       Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 11 of 18




of an expert’s opinion affect the weight to be assigned that opinion rather than its admissibility.” 77

                                                       IV. Analysis

A.     Whether Baratta is a Qualified Expert

       Plaintiffs do not appear to argue that Baratta is unqualified to testify as an expert

biomechanical engineer. 78 Nor could Plaintiffs seriously contend that Baratta is unqualified to do

so.

       An expert “need only possess a higher degree of knowledge, skill, experience, training, or

education than an ordinary person in the subject matter of [his or her] testimony.” 79 Baratta

obtained a B.S., M.S., and Ph.D. in biomedical engineering from Tulane University. 80 From 1984

to 2004, Baratta worked in the bioengineering laboratory at the Louisiana State University School

of Medicine. 81 He served as a faculty member at that university for approximately sixteen years.82

Baratta has authored or co-authored 100 scientific journal articles in the biomedical engineering

field. 83

       Baratta eventually left the Louisiana State University School of Medicine to join “Rimkus

Consulting Group” as a consultant in accident reconstruction and injury biomechanics. 84 He is a

            77
                 Id. (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987)).

            78
              See Rec. Doc. 99-1 at 17 (“Mr. Baratta may be qualified to give his opinion regarding the amount of force
            he believes was generated by the accident and the observed effect of such force on a hypothetical human
            body in a comparable accident. . . .”).

            79
              See, e.g., Thomas v. Chambers, No. CV 18-4373, 2019 WL 8888169, at *12 (E.D. La. Apr. 26, 2019)
            (Vance, J.)
            80
                 Rec. Doc. 103-3 at 112.

            81
                 Rec. Doc. 103-4 at 1.

            82
                 Rec. Doc. 103-3 at 112.

            83
                 Id. at 113.

            84
                 Rec. Doc. 103-4 at 2.


                                                             11
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 12 of 18




fully accredited “Traffic Accident Reconstructionist” and “a registered Professional Engineer in

the State of Louisiana.” 85 Baratta is “regularly called to assist triers of fact and other interested

parties with answering questions regarding the speeds, accelerations, and forces present within

accidental events, the biomechanics and mechanisms involved in damaging human tissue (i.e.

injury) and injury consistency.” 86 He has “offered expert witness testimony regarding accident

reconstruction and injury causation in more than one hundred trials in [his] career.” 87 For these

reasons, the Court easily finds that Baratta is qualified to testify as an expert biomechanical

engineer. 88

      Multiple federal courts have determined that biomechanical engineering experts are

qualified to provide expert opinions on “what injury causation forces are in general” and “how a

hypothetical person’s body will respond to those forces.” 89 On the other hand, multiple federal

courts routinely find that biomechanical engineers are “not qualified to render medical opinions

regarding the precise cause of a specific injury.” 90 This Court likewise finds that a biomechanical

engineer is not qualified to provide medical causation testimony. As several federal courts have



        85
             Id.

        86
             Id.

        87
             Id.

        88
           See Thomas v. Chambers, No. CV 18-4373, 2019 WL 1670745, at *3 (E.D. La. Apr. 17, 2019) (Vance,
        J.); see also Burgo v. Davis, No. 15-2430, 2016 WL 3257589, at *1, 3-4 (E.D. La. June 14, 2016) (Zainey,
        J.) (allowing testimony involving accident reconstruction from an expert registered with the “Accreditation
        Commission for Traffic Accident Reconstruction”). Baratta is a fully accredited Traffic Accident
        Reconstructionist and is “registered with the Accreditation Commission for Traffic Accident
        Reconstruction.” Rec. Doc. 103-4 at 1.
        89
          Thomas, 2019 WL 1670745, at *4; see also Collett v. GEICO Cas. Co., No. 16-15908, 2017 WL 4553525,
        at *1 (E.D. La. Oct. 11, 2017) (Zainey, J.); Baxter v. Anderson, No. CV 16-142-JWD-RLB, 2017 WL
        8944175, at *4 (M.D. La. Oct. 4, 2017) (DeGravelles, J.)

        90
          See Thomas, 2019 WL 1670745, at *4; Collett, 2017 WL 4553525 at *1; Baxter v. Anderson, 2017 WL
        8944175, at *4.


                                                       12
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 13 of 18




explained, medical causation testimony is reserved for certified medical doctors. 91

      Here, Baratta’s expertise is limited to the biomechanical engineering field. 92 He did not

obtain a medical degree. 93 Nor did he receive a certification in any medical specialty. 94 Therefore,

Baratta may testify only as to “the amount of force he believes was generated by the [subject

collision] and the observed effect of such force on a hypothetical human body in a comparable

accident.” 95 Baratta may not testify as to whether the amount of force in the subject collision in

fact caused Plaintiffs’ injuries. 96

B.    Whether Baratta’s Expert Testimony is Reliable

      First, Plaintiffs argue that Baratta’s expert report relies on insufficient facts and data. 97

Plaintiffs contend that Baratta “almost exclusively relied on documentary evidence to prepare his

report.” 98 Put another way, Plaintiffs contend that Baratta did not conduct any first-hand

investigation. 99

      This Court notes that Baratta reviewed the following facts and data when forming his expert


        91
          See Thomas, 2019 WL 1670745, at *4; Collett, 2017 WL 4553525 at *1; Baxter v. Anderson, 2017 WL
        8944175, at *4.

        92
             Rec. Doc. 103-3 at 112.
        93
             Id.

        94
             Id.

        95
             Thomas, 2019 WL 1670745, at *4 (emphasis added).

        96
           The Court notes that certain statements in Baratta’s expert report appear to drift into medical causation
        testimony. Plaintiff may raise specific objections at trial. The Court guides the party with the principle
        explained above—Baratta may testify only as to “the amount of force he believes was generated by the
        [subject collision] and the observed effect of such force on a hypothetical human body in a comparable
        accident.” Thomas, 2019 WL 1670745, at *4 (emphasis added).

        97
             Rec. Doc. 99-1 at 7.

        98
             Id. at 8.

        99
             Id. at 9.


                                                        13
     Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 14 of 18




opinion: (1) the instant motor-vehicle crash report, (2) more than 80 photographs of the vehicles

in the subject collision, (3) index dimensional data for both vehicles, (4) the deposition transcript

of Plaintiff Wayland Collins, (5) the deposition transcript of Plaintiff Candy Kelly, (6) medical

records for all Plaintiffs, (7) repair estimates for Plaintiffs’ vehicle, (8) body camera footage from

the responding officer at the motor-vehicle accident scene, and (9) various other documents.100

In addition, Baratta directed his associate to personally inspect the vehicle that Plaintiffs operated

during the subject collision. 101 The associate personally viewed Plaintiffs’ vehicle and

photographed certain components to assist Baratta in forming his expert opinion. 102

      District court judges in the Eastern District of Louisiana have held that a biomechanical

engineer relies on “sufficient facts and data” even when the expert neither personally reviews the

crashed vehicle nor visits the accident scene. 103 This Court also finds that Baratta relied on

sufficient facts and data when he considered (1) the documents listed above and (2) his associate’s

in-person review of Plaintiffs’ vehicle. 104 Plaintiffs’ arguments—that Baratta did not perform an

extensive first-hand investigation—only “affect the weight to be assigned [Baratta’s] opinion



       100
             Rec. Doc. 103-3 at 18.

       101
             Id.

       102
             Id.
       103
           Thomas, 2019 WL 1670745, at *4; see also Burgo, 2016 WL 3257589, at *1, 4 (stating that an accident
       reconstruction expert’s opinion is reliable when he relied upon photographic evidence of the accident but
       did not personally inspect the vehicles). Moreover, district court judges outside of the Eastern District
       Louisiana have held that a biomechanical engineer’s testimony is reliable when the expert either fails to
       directly review the crashed vehicle or fails to visit the accident scene. See, e.g., Shaw v. United Airlines,
       Inc., No. CV H-17-267, 2018 WL 4362092, at *3 (S.D. Tex. Sept. 13, 2018) (Miller, J.); Herrera v. Werner
       Enterprises, Inc., No. SA-14-CV-385-XR, 2015 WL 12670443, at *4 (W.D. Tex. Sept. 28, 2015)
       (Rodriguez, J.).

       104
           Baratta did not personally review the accident scene, but he sent his associate to review the Plaintiffs’
       vehicle—albeit after that vehicle was repaired. Baratta sending his associate to review Plaintiffs’ vehicle is
       more encompassing than the sufficient facts and data in Thomas and Burgo. See Thomas, 2019 WL 1670745,
       at *4; Burgo, 2016 WL 3257589, at *1, 4.


                                                       14
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 15 of 18




rather than its admissibility and should be left for the jury’s consideration.” 105

      Second, Plaintiffs argue that Baratta’s methodology is unreliable. 106 Plaintiffs contend that

Baratta’s “entire analysis is based on the forces present in a ‘sideswipe.’” 107 Plaintiffs represent

that Baratta relies on an unreliable study completed in 2001. 108 The 2001 study allegedly

concluded that “the compressive forces on the spine present in a sideswipe accident . . . are less

than the compressive forces on the spine from sitting and walking.” 109 Plaintiffs represent that

Baratta relies upon the 2001 study’s conclusion in this case to conclude the subject collision

“could not have caused any real physical damage to the occupants of the vehicle.” 110 Plaintiffs

contend that Baratta’s conclusion is “an intellectual leap that strains credibility.” 111

      In Baratta’s expert report, he cites approximately 40 peer-reviewed biomechanical studies

related to human motion and injury mechanisms. 112 The 40 studies form the basis of Baratta’s

methodologies, data, calculations, and analyses. 113 Baratta conducts both an “injury causation

analysis” and a “traffic accident reconstruction” with the available facts and evidence. 114 These

analyses employed “established and undisputed principles of Newtonian physics, dynamics,


        105
              United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996).

        106
              Rec. Doc. 99-1 at 9.

        107
              Id.

        108
              Id. at 9, 11.

        109
              Id. at 9.

        110
              Id.

        111
            Id. In addition, Plaintiffs argue that Baratta ignores “the lateral forces and ignores the position of the
        Plaintiffs[’] bodies upon impact.” Id. at 14.

        112
              Rec. Doc. 103-3 at 19–22.

        113
              Rec. Doc. 103-4 at 3.

        114
              Id.


                                                          15
     Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 16 of 18




mechanics, materials science, tissue mechanics, anatomy, and physiology.” 115 Baratta received

“formal educational training to the Ph.D. level” in those established and undisputed principles. 116

      With respect to Baratta’s injury consistency analysis, his employed methodologies are

“peer-reviewed, repeatable, well-accepted and established within the field of biomechanics.”117

His methodologies have received support by the American Medical Association. 118 Next, with

respect to his traffic accident reconstruction, his practices and principles conformed to “common,

established, repeatable, and widely-accepted practices within the field of traffic accident

reconstruction.” 119 These practices and principles are based on “the undisputed laws of

Newtonian physics and engineering mechanics.” 120

      To summarize, Baratta’s methodologies are generally accepted in the scientific

community. 121 He relied on approximately 40 peer-reviewed studies to reach the conclusions in

his expert report. 122 He employed “established and undisputed principles of Newtonian physics,

dynamics, mechanics, materials science, tissue mechanics, anatomy, and physiology.” 123 Several

federal district court judges—including multiple district court judges in the Eastern District of




       115
             Id.

       116
             Id.

       117
             Id.

       118
             Id.

       119
             Id. at 3–4.

       120
             Id.

       121
             Id.

       122
             Id. at 3.

       123
             Id.


                                                16
      Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 17 of 18




Louisiana—have deemed Baratta’s methodologies to be reliable. 124 This Court likewise finds that

Baratta’s methodologies are reliable under Rule 702.

      Finally, Plaintiffs’ concerns that Baratta’s methodologies and conclusion in part hinge on a

purportedly unreliable 2001 study “affect the weight to be assigned [Baratta’s] opinion rather

than its admissibility and should be left for the jury’s consideration.” 125 Plaintiffs may raise their

concerns with Baratta’s sources at trial. The jury will decide how much weight to give Baratta’s

expert testimony.

C.    Whether Baratta’s Expert Testimony Will Help Assist the Trier of Fact

      Plaintiffs argue that Baratta’s testimony will not assist the jury as required under Rule

702. 126 Plaintiffs contend that Baratta’s testimony will merely confuse the jury because this case

entails a simple motor-vehicle collision. 127 Rule 702 requires this Court to determine whether

Baratta’s expert testimony will assist the trier of fact in understanding the evidence. 128 That

inquiry primarily analyzes whether the expert testimony is relevant. 129

      For the reasons discussed above, Baratta may not testify as to whether the subject collision

in fact caused Plaintiffs’ injuries because he is not a medical expert. Yet Baratta’s opinions on (1)

the force of impact experienced by Plaintiffs and (2) how a hypothetical human body usually



          Wright v. Selective Ins., No. CV 15-3544, 2016 WL 11083337, at *5 (E.D. La. Oct. 4, 2016) (Fallon, J.);
        124

        Shaw, 2018 WL 4362092, at *3; Herrera, 2015 WL 12670443, at *4.

          14.38 Acres of Land, 80 F.3d at 1077. The quoted principle also applies to Plaintiffs’ argument that
        125

       Baratta ignores “the lateral forces and ignores the position of the Plaintiffs[’] bodies upon impact.” Rec.
       Doc. 99-1 at 14.

        126
              Id. at 24.

        127
              Id. at 26.

        128
              See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.

        129
              See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.


                                                         17
     Case 2:18-cv-07465-NJB-MBN Document 222 Filed 07/02/20 Page 18 of 18




responds to such force will assist the jury in evaluating whether the subject collision caused

Plaintiffs’ purported injuries and, if so, the extent of Plaintiffs’ damages. 130 Accordingly,

Baratta’s expert testimony will assist the jury and thus is admissible under Rule 702.

                                              V. Conclusion

      Considering the foregoing reasons,

      IT IS HEREBY ORDERED that Plaintiffs Wayland Collins, Candy Kelly, and Alvin

Polk’s “Motion to Exclude or Limit the Testimony Under Daubert Standards of Mr. Richard

Baratta” 131 is GRANTED to the extent it requests that Dr. Richard Baratta be excluded from

offering any medical causation testimony at trial. It is DENIED in all other respects.

       NEW ORLEANS, LOUISIANA, this _____
                                     2nd day of July, 2020.



                                                        _________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT




       130
             See Thomas, 2019 WL 1670745, at *4.

       131
             Rec. Doc. 99.


                                                   18
